1
2                                                                   1/24/2019

3                                                                    CW

4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   HENDERSON DAN SLAUGHTER,                 )   Case No.: 2:17-cv-08190-MAA
                                              )
12                Plaintiff,                  )   ORDER AWARDING EQUAL
                                              )   ACCESS TO JUSTICE ACT
13         vs.                                )   ATTORNEY FEES AND EXPENSES
                                              )   PURSUANT TO 28 U.S.C. § 2412(d)
14   NANCY A. BERRYHILL, Acting               )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,         )   U.S.C. § 1920
15                                            )
                  Defendant                   )
16                                            )
                                              )
17
18         Based upon the parties’ Stipulation for the Award and Payment of Equal
19   Access to Justice Act Fees, Costs, and Expenses:
20         IT IS ORDERED that fees and expenses in the amount of $3,995.00 as
21   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
22   awarded subject to the terms of the Stipulation.
23   DATED: January 24, 2019
24
25
26

                                             -1-
